  Case 18-00055         Doc 62     Filed 12/10/18 Entered 12/10/18 10:02:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-00055
         CHRISTOPHER CROSS
         MARGARITA CROSS
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/03/2018.

         2) The plan was confirmed on 05/21/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/29/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-00055        Doc 62       Filed 12/10/18 Entered 12/10/18 10:02:35                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $6,110.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $6,110.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,625.42
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $275.68
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,901.10

Attorney fees paid and disclosed by debtor:                  $374.58


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AT&T SERVICES INC                Unsecured      1,400.00            NA              NA            0.00       0.00
CITY OF CHICAGO CORP COUNSEL     Unsecured         122.00           NA              NA            0.00       0.00
CITY OF CHICAGO CORP COUNSEL     Unsecured      3,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,300.00       1,114.00        1,114.00           0.00       0.00
COMENITY CAPITAL BANK            Unsecured          69.00           NA              NA            0.00       0.00
Convergent                       Unsecured         153.00           NA              NA            0.00       0.00
DISCOVER BANK                    Unsecured      1,717.00            NA              NA            0.00       0.00
ECMC                             Unsecured      5,118.00       5,360.04        5,360.04           0.00       0.00
IL DEPT OF REVENUE               Priority       3,760.44       4,708.43        4,708.43           0.00       0.00
IL DEPT OF REVENUE               Priority       2,000.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         518.08          518.08           0.00       0.00
INGALLS MEMORIAL HOSPITAL        Unsecured         555.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       8,631.60     30,374.55        30,374.55           0.00       0.00
INTERNAL REVENUE SERVICE         Priority      26,000.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      8,855.36       8,771.11        8,771.11           0.00       0.00
INTERNAL REVENUE SERVICE         Secured              NA     16,377.00        16,377.00           0.00       0.00
MEA MUNSTER LLC                  Unsecured         747.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         218.00           NA              NA            0.00       0.00
National Collegiate Trust        Unsecured      4,887.16            NA              NA            0.00       0.00
OAC                              Unsecured           0.00           NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENT       Secured       12,511.00            NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENT       Unsecured            NA       7,521.63        7,521.63           0.00       0.00
PNC MORTGAGE                     Secured      223,158.86    204,821.43       235,861.67           0.00       0.00
PNC MORTGAGE                     Secured              NA     31,040.24         1,608.54      1,608.54        0.00
PRA Receivables Management       Unsecured         804.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Secured       10,507.47       9,048.87            0.00           0.00       0.00
RIVERPOINT HOMEOWNERS ASSOC      Secured        4,956.03       4,136.30        4,136.30        600.36        0.00
ROSE REAL ESTATE                 Secured      100,000.00            NA              NA            0.00       0.00
SCC/5/3                          Unsecured      3,572.00            NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured      1,379.00       1,379.34        1,379.34           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         400.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-00055      Doc 62       Filed 12/10/18 Entered 12/10/18 10:02:35                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
Sullivan Urgent Aid CTRS LTD   Unsecured         507.00           NA           NA             0.00        0.00
SUNTRUST BANK                  Unsecured      4,859.00            NA           NA             0.00        0.00
TCM BANK NA                    Unsecured      3,572.00            NA           NA             0.00        0.00
TEXAS GUARANTEED STUDENT LOA   Unsecured     11,219.00       9,527.71     9,527.71            0.00        0.00
VILLAGE OF DOLTON              Unsecured         200.00           NA           NA             0.00        0.00
VILLAGE OF LYNWOOD             Unsecured         200.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $235,861.67               $0.00                  $0.00
      Mortgage Arrearage                               $1,608.54           $1,608.54                  $0.00
      Debt Secured by Vehicle                              $0.00               $0.00                  $0.00
      All Other Secured                               $20,513.30             $600.36                  $0.00
TOTAL SECURED:                                       $257,983.51           $2,208.90                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                  $0.00               $0.00
       Domestic Support Ongoing                            $0.00                  $0.00               $0.00
       All Other Priority                             $35,082.98                  $0.00               $0.00
TOTAL PRIORITY:                                       $35,082.98                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $34,191.91                  $0.00               $0.00


Disbursements:

       Expenses of Administration                            $3,901.10
       Disbursements to Creditors                            $2,208.90

TOTAL DISBURSEMENTS :                                                                         $6,110.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-00055         Doc 62      Filed 12/10/18 Entered 12/10/18 10:02:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
